      Case 4:17-cv-01020-A Document 68 Filed 02/20/19   Page"_1_
                                                               of_2l_L-S.-ll-IS-.1-.R-IC-:T-COURT
                                                                        PageID 596
                                                                 NORTHERN JJISTRICT        or TEXAS
                                                                              FILED
                                                                     c-:_:·--~
                                                          [
                    IN THE UNITED STATES DISTRICT C           RT
                         NORTHERN DISTRICT OF TEXAS                       FEB 2 0 ?019
                             FORT WORTH DIVISION
                                                                   CLl'llK, U.S. DISTRICT COURT
JACQUELINE CRAIG, INDIVIDUALLY          §
AND ON BEHALF OF MINORS J.H.,           §                             HY---,,--.,.----
                                                                                lJcpuly
K. H . , AND A. C . , ET AL . ,         §
                                                          1----·-----'.-'-------l
                                        §
              Plaintiffs,               §
                                        §
vs.                                     §    NO. 4:17-CV-1020-A
                                        §
CITY OF FORT WORTH, TEXAS,              §
ET AL.,                                 §
                                        §
              Defendants.               §
                                        §
                                        §
JACQUELINE CRAIG, INDIVIDUALLY          §
AND ON BEHALF OF MINORS J.H.,           §
K. H. , AND A. C. , ET AL, ,            §
                                        §
              Plaintiffs,               §
                                        §
VS,                                     §    NO. 4:19-CV-067-A
                                        §
ITAMAR VARDI,                           §
                                        §
              Defendant.                §


                                     ORDER

        Came on for consideration the motion of Daryl K. Washington

("Washington") to withdraw as counsel for plaintiffs, Jacqueline

Craig ("Craig") , J. H. and K. H. , minor children through their

mother, Craig, as next friend, and Brea Hymond. The motion

reflects that S. Lee Merritt will continue to represent

plaintiffs. The court finds that the motion should be granted.

        The court ORDERS that Washington's motion to withdraw be,

and is hereby, granted, and Washington be, and is hereby,
  Case 4:17-cv-01020-A Document 68 Filed 02/20/19    Page 2 of 2 PageID 597


withdrawn as counsel for plaintiffs in each of the above-

captioned actions.

     SIGNED February 20, 2019.
                                             I
                                                 I
                                         ,


                                                     District



                                                           I




                                    2
